DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thelin (USPG 20160067786) in view of Donovan et al. (US 6062263, hereinafter ‘Donovan’).
Regarding claim 1, Thelin discloses a cutting tool 21 comprising a flow path 57 comprising an inflow port 57a and an outflow port 59. A sealing part 99 is located continuously with the flow path and comprises a male screw 99 and a female screw (threaded bore into which the set screw 99 is inserted), wherein screw threads in the male screw comprise a first screw thread (first thread at the tip of the set screw) and screw grooves in the female screw comprise a corresponding first screw groove. Thelin discloses this element plugging the passage so as to not allow leakage (Paragraph [0028]) but does not explicitly disclose the details of the mating of the male and female threads.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing to provide geometry of the NPTF thread forming threads to the plug of Thelin, and form corresponding female NPTF threads in the bore that becomes the female screw, as taught by Donovan, to ensure that the plug member does not allow leakage of the fluid passing through the flow path.
Regarding claim 2, Thelin does not disclose the height of the first screw thread being smaller than a height of the screw threads, wherein the height of the screw threads excludes the height of the first screw thread.
Donovan discloses an embodiment (Figs. 10 & 10A, particularly annotated Fig. 10 below) in which the height of the first screw thread is smaller than the height of the remaining screw threads.

    PNG
    media_image1.png
    648
    397
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filing to modify the screw thread(s) of the plug of claim 1 so that the first screw thread is smaller than the height of the second screw thread, so that the initial insertion of the plug into the hole is easier, while maintaining the contact between the top and bottom portions of the male and female thread respectively.
Regarding claims 3 and 4, Thelin discloses the first screw thread being located at a side close to the flow path in the male screw, particularly, as the first screw thread is the leading screw thread, the first screw thread is closest to the flow path among the screw threads in the male screw.
Regarding claims 5 and 6, Thelin discloses the screw threads further comprising  second screw thread located further from the flow path than the first screw thread and a corresponding second screw groove located farther from the flow path than the first screw groove. Thelin does not disclose the thread contact claimed, nor does Thelin disclose the thread height claimed.
Donovan also discloses the screw threads comprising a second screw thread located farther from the flow path than the first screw thread and the screw grooves comprising a second screw groove located farther from the flow path than the first screw groove. Donovan additionally discloses the top portion of the second screw thread being in contact with the bottom portion of the second screw groove and the height of the second screw thread being smaller than the height of the remaining screw threads, but the height of the first screw thread being smaller than the height of the second screw thread (see annotated Fig. 10 above).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the geometry of the first and second screw threads as taught by Donovan, namely the second screw thread and groove maintaining sealed contact, with a shorter first screw height than the second, which is in turn shorter than the remaining screw thread heights, to the tool of claim 1 to further aid in the insertion of the screw into the blank hole and to ensure that the threads are fully sealed when engaged, as explicitly taught by Thelin and Donovan.
Regarding claim 8, Thelin does not disclose the hardness of the screws.
Donovan discloses that when the initial threads have been formed and the plug removed, re-sealing the hole is conducted in a manner where a replacement NPTF pipe 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to provide a male screw to the tool of claim 1 that has a lower hardness than the female screw, so as to be sufficiently deformed in order to form an adequate seal, and to prevent any costly damage to the female screw and in turn the cutting tool as a whole, allowing for a much more economical replacement of the male screw, should the sealing performance be degraded over time.
Regarding claim 9, Thelin does not disclose a base bottom portion of the screw threads being separated by a gap from an edge portion of the screw grooves.
Donovan discloses a base portion of the screw threads being separated by a gap from an edge portion of the screw grooves in Fig. 18 (i.e. the portion of the screw grooves labeled as ‘Incomplete Thread Portion’ in the annotated Figure below does not contact a base bottom portion of the screw threads).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the geometry of the screw/plug and hole of Donovan, namely the incorporation of the gap between a base bottom portion of the screw threads and an edge portion of the screw threads and inclusion of sealing geometry 916 to the tool of claim 8 to more thoroughly seal the opening plugged by the male screw.
Regarding claims 10 and 11, Thelin discloses the male screw being a set screw located entirely inside the female screw.
Regarding claims 12 and 13, Thelin does not disclose the claimed incomplete thread portion.
Donovan discloses the female screw in the sealing part further comprising an incomplete thread portion located at a more outward region than the male screw, and at least one projection in Fig. 18 (see annotated Figure).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the geometry of the screw/plug and hole of Donovan, namely the incorporation of the incomplete thread portion and projection, and the inclusion of sealing geometry 916 to the tool of claim 11 to more thoroughly seal the opening plugged by the male screw.

    PNG
    media_image2.png
    462
    641
    media_image2.png
    Greyscale

Regarding claim 15, Thelin discloses a method of manufacturing a machined product comprising preparing a workpiece and the cutting tool of modified claim 1, rotating the workpiece or the cutting tool, causing the workpiece and the cutting tool to come into contact with each other and keeping the workpiece and the cutting tool away from each other.
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 12/23/2020, with respect to the rejection(s) of claims 1-15 under 35 U.S.C. 102(a)(1) and 103 have been fully 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Alan Snyder/Primary Examiner, Art Unit 3722